 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
      MAXILL INC., an Ohio corporation,
 6
                            Plaintiff,
 7         v.                                          C17-1825 TSZ
      LOOPS, LLC; and LOOPS                            (consolidated with C18-1026 TSZ)
 8
      FLEXBRUSH, LLC,
 9                          Defendants.

10    LOOPS, L.L.C.; and LOOPS
      FLEXBRUSH, L.L.C.,
11                          Plaintiffs,
12         v.                                          MINUTE ORDER
      MAXILL INC., a Canadian corporation,
13
                            Defendant.
14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:

16       (1)    The motion for extension of time to file a notice of appeal, docket no. 138,
   brought by Loops, L.L.C. and Loops Flexbrush, L.L.C. is GRANTED in part, and
17 DENIED in part, as follows:

18               (a)    In light of the intervening holidays, an extension is GRANTED.
           Any notice of appeal shall be filed within fourteen (14) days of the date of this
19         Minute Order. See Fed. R. App. P. 4(a)(5)(C).

                  (b)     The request to extend the time to file a notice of appeal until
20         Saturday, February 1, 2020, is DENIED. Judgment in this matter was entered on
           December 2, 2019. The 30-day period prescribed in Federal Rule of Appellate
21
           Procedure 4(a)(1)(A) for filing a notice of appeal expires on January 1, 2020, or
           effectively, January 2, 2020. See Fed. R. App. P. 26(a)(1)(C). Any extension of
22
           this deadline could not exceed 30 days, see Fed. R. App. P. 4(a)(5)(C), which
           would mean, at the latest, a deadline of January 31, 2020, or possibly February 3,
23

     MINUTE ORDER - 1
 1          2020, if Federal Rule of Appellate Procedure 26, concerning the computation of
            time, was liberally construed. The pending motion for reconsideration, docket
 2          no. 126, which is the stated reason for seeking an extension of the time to file a
            notice of appeal, has a noting date of Friday, January 31, 2020, and briefing will
 3          not be complete until midnight on that day. Thus, the first opportunity for the
            Court to consider the motion for reconsideration will be on Monday, February 3,
 4          2020. Even if the Court were to grant the maximum extension, a ruling on the
            motion for reconsideration is unlikely to issue before such deadline for filing a
 5          notice of appeal expired. Given the jurisdictional nature of the timeliness of any
            appeal, the Court declines to create uncertainty regarding when a notice of appeal
 6          is due.

 7          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8
            Dated this 27th day of December, 2019.
 9
                                                     William M. McCool
10                                                   Clerk
11                                                   s/Karen Dews
                                                     Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
